Citation Nr: 1136228	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a right knee disability, currently assigned a 20 percent rating for limitation of extension and a 20 percent rating for lateral instability/subluxation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1985 to February 1986 and December 1986 to June 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2004.  In February 2010, the Board remanded the appeal for additional proceedings.  The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2009 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.
 
The Board notes that the Veteran raised claims of service connection for a low back disorder and a left knee disorder and that the Board previously referred the matters for the appropriate development in its February 2010 decision.  Review of the file does not indicate that any development was conducted on the matters, however.  Thus, the matters are again REFERRED to the RO for the appropriate action.


FINDING OF FACT

The right knee disability does not result in severe instability; flexion limited to fewer than 80 degrees; extension limited to greater than 0 degrees prior to April 28, 2010, extension limited to greater than 15 degrees from April 28, 2010, forward; ankylosis; or malunion or nonunion.




CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for right knee instability or greater than 20 percent for limitation of extension, effective April 28, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran's right knee disability is rated at 20 percent for lateral instability/ subluxation and, effective April 28, 2010, 20 percent for arthritis with limitation of extension.  He contends a higher rating is warranted.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran filed a claim for increase in February 2004.  

A March 1, 2004, VA treatment record reflects the Veteran's history of recurrent effusion, rare giving way, and crepitus in the right knee.  Examination revealed minimal swelling, minimal laxity, and crepitus.  

A March 1, 2004, VA examination record reflects the Veteran's history of daily pain and intermittent swelling.  He reported feeling as though the knee could give out but denied any actual instability.  He denied flare-ups or use of an assistive device.  He reported that he could walk 25 to 30 minutes and that he was not able to do grocery shopping or go to the mall due to his inability to walk long distances.  He estimated that he missed one to two days of work each month because of knee swelling, and he indicated that his occupation and daily activities were limited by inability to stand or sit for prolonged periods.  Examination revealed normal gait; there was no limp.  There was diffuse tenderness and crepitus but no effusion.  There was no instability.  Range of motion ranged from 0 to 90 degrees, with pain beginning at 80 degrees.  The Veteran was unable to get into a squatting position.  X-ray images showed degenerative joint disease.  

An October 2004 VA treatment record reflects the Veteran's history of right knee pain.  Examination revealed no swelling or erythema.  There was minimal tenderness to palpation along the medial and lateral joint lines.  Range of motion ranged from 0 to 90 degrees, with limitation due to pain.  The knee was stable to varus and valgus stress, and a Lachman's Test was negative.  The record notes that the Veteran would be referred to physical therapy for fitting of a valgus unloading brace.  

A January 2005 VA treatment record reflects the Veteran's history of right knee pain and use of an off-loader brace.  X-ray images showed advanced degenerative arthritis, stable.  There was no joint effusion and little change from March 2004.  

A March 2006 VA examination record reflects the Veteran's history of weakness with bending and prolonged standing, stiffness in the morning, and chronic pain and swelling.  The veteran denied incapacitation.  He reported that the functional impairment was difficulty walking and estimated that the condition resulted in two days lost from work each year.  Examination revealed normal gait.  The examiner noted that the Veteran required a brace for ambulation to prevent bone rubbing against bone.  Range of motion testing revealed motion from 0 to 100 degrees, with pain beginning at 90 degrees.  The examiner noted that "after repetitive use, the function of the joints is not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination."  However, he also noted that "on the right, joint function is additionally limited by the following after repetitive use:  pain."  Anterior and posterior cruciate ligaments stability testing was less than five millimeter.  Medial and lateral collateral ligaments stability testing showed no motion.  Medial and later la meniscus test showed no snap or click.  

A hearing before a Decision Review Officer (DRO) was conducted in September 2006.  At that time, the Veteran reported that right knee disability affected mobility and that prolonged standing, walking, and driving caused severe pain.  He also reported that "straightening out" his knee after it was in a different position for a prolonged period resulted in severe pain.  He indicated that he was working at the time of the hearing.  He indicated that he believed his previous examination, that which was conducted in March 2006, was inadequate because the examiner did not physically examiner him, to include perform range of motion testing.  

The Veteran failed to report to VA examinations scheduled for November 2006 and May 2007.  

A hearing before the undersigned Board member was conducted in December 2009.  At that time, the Veteran testified that his right knee disability had worsened.  He denied receiving treatment for the knee.  He testified that he was no longer working, partly because of the knee and partly because the economy.  However, he also testified that the knee disability did not cause him to miss any work while he was working.  He added that the right knee disability did impact his job duties and responsibilities, however, because it made him unable to do prolonged standing or bending.  He also testified that if he drove for a prolonged period, he had significant pain with unbending the knee.  He explained that he had to unbend the knee cautiously to prevent locking or giving out.  He also testified that his knee was chronically swollen and severely (8/10) painful and that, in the morning, he had weakness and occasional giving out.  

The report of an April 2010 VA examination conducted pursuant to the Board remand reflects the Veteran's history of chronic right knee pain, poor endurance, fatigue, stiffness, swelling, and feelings at times of catching, popping, snapping, and locking.  He also reported weakness and estimated that he had fallen three or four times in the previous year.  He explained that his knee gave out on stairs.  He indicated that he was working a temporary job.  He denied job modification or incapacitating episodes.  He reported that his knee symptoms were exacerbated by cold or wet weather, walking more than one block, standing for longer than 15 minutes,  sitting longer than 60 minutes, using stairs, getting out of bed, getting up from a chair, driving, carrying, kneeling, or picking up items from the floor.  He reported increased pain and swelling in the previous year.  The examiner noted that that right knee pain was estimated at 7/10 after being seated for approximately 30 minutes.  He added that the Veteran did not flex his knee more than 60 degrees because it was more comfortable to have his knee partially flexed; that the Veteran occasionally changed position of the knee; and that there was no grimacing and no early need to stand.  The examiner also noted that, on standing, pain increased to 10/10, there was mild grimacing, and there was leaning to the opposite side.  The examiner reported that he asked the Veteran to walk approximately 50 feet, after which the Veteran reported knee pain of 7-8/10 with slow gait and 10/10 with increased gait.  The examiner indicated that he did not note any weakness, limp, or giving way, and the Veteran was able to tiptoe and heel stand with no change in pain and no apparent weakness.  Examination revealed tenderness, moderate swelling, and mild increased warmth.  The Veteran was unable to do McMurray's or Steinmann's tests because of inability to flex the knee enough.  Drawer test was negative.   There was a 15 degree flexion contracture; the knee would not fully extend to zero.  After repetition, range of motion was from 15 to 95 degrees, to include after repetition.  There was pain with extension against resistance and flexion but no additional loss of range of motion because of pain and no excessive weakness, lack of endurance, or incoordination.  

In a July 2011 rating decision, the RO assigned a separate 20 percent rating for limited extension, effective from April 28, 2010, the date of the VA examination.  

In addition to that recently-assigned 20 percent rating, the Veteran's right knee disability is rated at 20 percent under Diagnostic Code (DC) 5257 for instability/subluxation.  DC 5257 provides a 20 percent rating for moderate instability and a 30 percent rating for severe instability.  

After review of the evidence, the Board finds a higher rating is not warranted under DC 5257.  The Board acknowledges that the Veteran has reported having instability with associated falls.  The evidence does not suggest that the instability results in severe impairment, however:  he is able to walk without an assistive device and does not have constant need of a brace, and he has indicated that the knee only gives way occasionally.  Based on the absence of a history of frequent giving way or falls or medical evidence of significant or severe laxity or instability, the Board finds the right knee disability does not approximate severe instability or subluxation.  

The Board has considered whether a separate compensable rating is warranted for limitation of flexion or limitation of extension prior to April 28, 2010, or a separate higher rating is warranted for limitation for extension from April 28, 2010, forward.  

Limitation of motion of the knee is evaluated under DC 5260-61.  Under DC 5260, a noncompensable rating is assigned for flexion limited to 60º; a 10 percent rating for flexion limited to 45º; a 20 percent rating for flexion limited to 30º; and a 30 percent rating for flexion limited to 15º.  DC 5261 provides a noncompensable rating for extension limited to 5º, a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Additionally, a 10 percent rating is available under DC 5003 for arthritis that is manifested by limitation of motion that is otherwise noncompensable under the rating criteria.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A compensable rating is not warranted based on limitation of flexion.  In this case, the evidence consistently indicates that the Veteran can flex to at least 80 degrees without pain, to include after repetition, which is too significant to approximate even a noncompensable rating under DC 5260.  Thus, a compensable rating is not warranted under either DC 5003 or 5260 for range of flexion.  

A compensable rating is also not warranted prior to April 28, 2010, for limitation of extension.  Prior to that date, the objective evidence consistently documents findings of full extension without pain.  The Board acknowledges that the Veteran reported pain with straightening of the knee after it was in a fixed position for a prolonged period at the DRO hearing in September 2006 and the Board hearing in December 2009.  The Veteran did not testify that he had pain with extension per se, however, and the context of the Veteran's testimony indicates that he was merely reporting pain with movement of the knee after it was in a fixed position.  Thus, the Board finds this testimony is not objective evidence of a worsening of the Veteran's range of extension and a compensable rating is not warranted under either DC 5003 or 5261 at any time prior to April 28, 2010.   

Furthermore, the Board finds a rating in excess of 20 percent is not warranted at any time after April 28, 2010, because the evidence does not suggest that the Veteran's range of extension is limited to greater than 15 degrees.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code but finds no other code is applicable based on the absence of evidence of ankylosis or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5256, 5262.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disability is primarily manifested by pain, instability, and limitation of motion, and the effects of pain, instability, and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran testified at his December 2009 Board hearing that he had not worked since August 2009 in part because of his right knee disability.  He subsequently obtained employment, however, and although that employment is "temporary," he has never indicated that he is unable to obtain or maintain gainful employment because of his right knee disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the low back disability.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in February 2004 and August 2006, and the claim was readjudicated in January and June 2007 and July 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Further, the Board is satisfied that there has been substantial compliance with the remand directives issued in the February 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that the Veteran has alleged that the March 2006 VA examination was inadequate because the examiner did not physically examine him or do range of motion testing.  The examination record includes findings which could only have been obtained with physical examination, however, such as the degree of laxity and range of motion, and review of the record does not corroborate the Veteran's claim that the examination was inadequate:  the examiner elicited a medical history which is consistent with that contained in the claims file, performed the appropriate testing, recorded the results, and provided an opinion as to the functional impact of the right knee disability.  Thus, the Board finds the March 2006 examination is adequate for rating purposes.

The Board further acknowledges that the 2010 VA examiner did not report any findings related to laxity or instability.  The Board finds the Veteran's history, to include during hearings, is competent and credible evidence of the current nature and severity of the laxity, however.  Thus, new examination is not needed because the evidence currently of record is adequate to adjudicate the claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An increased rating for the Veteran's right knee disability is denied  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


